     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kenneth A. Roiger,                                 File No. 18-cv-00591 (ECT/TNL)

             Plaintiff,

v.

Veterans Affairs Health Care System;
Robert Wilke, Director, Department of
Veterans Affairs;
Patrick Kelly, Director, Veterans Affairs            MEMORANDUM OPINION
Medical Center Minneapolis;                              AND ORDER
Darwin G. Goodspeed, Acting Director,
Veterans Affairs Medical Center
Minneapolis;
Kent Crossley, Chief of Staff, Veterans
Affairs Medical Center Minneapolis; and
Jon Power, Privacy Officer, Veterans
Affairs Medical Center Minneapolis,

           Defendants.
________________________________________________________________________

Graham M. Martin, Trautmann Martin Law PLLC, Minneapolis, MN, for plaintiff Kenneth
A. Roiger.

Bahram Samie, Ana Voss, and Erica H. MacDonald, United States Attorney’s Office,
Minneapolis, MN, for defendants Veterans Affairs Health Care System, Robert Wilke,
Patrick Kelly, Darwin G. Goodspeed, Kent Crossley, and Jon Power.


      Plaintiff Kenneth A. Roiger (“Roiger”) worked for the Department of Veterans

Affairs Health Care System (“VA”) in Minneapolis from July 2002 until September 2008,

when his employment was terminated. Roiger has several grievances concerning his VA

employment and his ultimate termination, and he asserts three claims against Defendants

in this case. First, Roiger brings a Federal Tort Claims Act (“FTCA”) claim, alleging he
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 2 of 19



was wrongfully terminated because his termination was “without basis.” Second, Roiger

says his termination violated the federal Rehabilitation Act because it was based on his

disability.     Third, Roiger alleges that his termination—and perhaps other adverse

employment activities predating his termination—violated the Rehabilitation Act because

they occurred in retaliation for complaints Roiger made to his union. Defendants seek

dismissal of all three claims under Federal Rule of Civil Procedure (“Rule”) 12(b)(1).

Essentially, Defendants contend Roiger failed to commence or exhaust necessary

administrative procedures with respect to each claim and those failures deprive the Court

of subject-matter jurisdiction to adjudicate his claims. Defendants alternatively seek

dismissal of Roiger’s third claim (for retaliation) pursuant to Rule 12(b)(6) on the ground

that Roiger fails to plead facts to establish an essential element of this claim.

       Depending on the claim asserted, a plaintiff’s failure to exhaust administrative

remedies may establish either a bar to federal-court jurisdiction or an affirmative defense.

If it is the former, then the plaintiff bears the burden to plead and prove exhaustion; if the

latter, the defendant bears that burden. The Eighth Circuit has made clear that a failure to

exhaust administrative remedies with respect to claims brought under the FTCA is

jurisdictional, but that a failure to exhaust with respect to claims under the Rehabilitation

Act is an affirmative defense and is not jurisdictional. Here, Roiger failed to—and it

appears he cannot—plead that he exhausted administrative remedies with respect to his

FTCA claim.        That claim therefore must be dismissed for lack of subject-matter

jurisdiction.



                                              2
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 3 of 19



       Defendants’ motion to dismiss Roiger’s Rehabilitation-Act claims should not have

been brought under Rule 12(b)(1) because Roiger’s alleged failure to exhaust is not a

jurisdictional defect with respect to these claims. For practical reasons benefitting all the

Parties, however, Defendants’ motion to dismiss these claims should be understood as

having been brought pursuant to Rule 12(b)(6). With respect to this issue Defendants have

produced evidence showing that Roiger did not exhaust administrative remedies. Because

Defendants’ evidence is outside the pleadings, it cannot be considered without treating the

motion as one for summary judgment, and because that step makes both legal and practical

sense, the better procedure is to afford Roiger further opportunity to respond and to submit

his own evidence.         A decision on Defendants’ motion to dismiss Roiger’s

Rehabilitation-Act claims will occur after Roiger has filed his response.

                                              I

       Roiger is a veteran of the armed forces. Second Am. Compl. ¶ 10 [ECF No. 15].

He began working at the Minneapolis VA in July 2002. Id. ¶ 11. Roiger alleges that he

worked in four areas during his VA employment. “He began in the file room, and nine

months later was promoted to Release of Information.” Id. He was reassigned to the

Urgent Care Department in the fall of 2004. Id. ¶ 12. At some point during the summer

of 2008, Roiger was transferred to work in the file room of the Radiology Department. Id.

¶¶ 28–29.

       Roiger alleges several complaints regarding his VA employment. In December

2004, Roiger “was given a Last Chance Agreement” that was not supposed to last for more

than one year. Id. ¶ 13. According to Roiger, if he made it twelve months without further

                                             3
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 4 of 19



incident, then the misconduct giving rise to the Last Chance Agreement could no longer

form the basis for a termination of his employment, and allegations subsequent to the

expiration of the agreement were to be treated as “new and separate actions.” Id. ¶ 14.

Roiger alleges that his supervisors unilaterally extended the duration of the agreement

beyond its original expiration date. Id. ¶ 16. Roiger also alleges that his title and salary

were at the “GS-3” level, but that he was assigned—and expected to meet—job duties

corresponding to a “GS-6.” Id. Roiger asked for a review of his situation and demanded

additional “back pay” for working above his pay grade, but his requests were ignored. Id.

¶¶ 17–18, 20.

       In response to these issues, Roiger contacted his union for help, and he alleges that

several adverse actions ensued. Id. ¶¶ 17, 22. Roiger alleges that, at the same time he was

contacting his union representatives, other VA employees “were improperly accessing

[his] medical records.” Id. ¶ 22. Roiger also alleges that in the summer of 2008, one of

his supervisors, “after being informed of [Roiger’s] continued contact with his Union

representatives,” filed a false police report concerning Roiger. Id. ¶ 26. According to

Roiger, the supervisor improperly accessed his medical records “to provide a basis for his

unsubstantiated police report.” Id. ¶ 27. Roiger further alleges that in August 2008, his

supervisor referred him for evaluation by a certified nurse practitioner and a blood-alcohol

test, and he says these tests came back negative. Id. ¶¶ 29–31.

       Since the spring of 2007, in addition to working at the VA, Roiger had been

receiving treatment there for alcoholism and other conditions. Id. ¶¶ 20–21. In September

2008, one of Roiger’s treating physicians placed Roiger on emergency medical leave in

                                             4
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 5 of 19



response to an adverse reaction the physician believed Roiger was having to a prescribed

medication. Id. ¶ 35. While Roiger was home on medical leave, his VA employment was

terminated, purportedly because Roiger had tested positive for alcohol use. Id. ¶ 36.

Roiger denies ever testing positive for alcohol use and alleges that he has not used alcohol

or drugs at any time relevant to his claims in this case. Id. ¶¶ 55, 58. He also alleges that

“Defendants have provided no records of a positive test for alcohol consumption or drug

use from the autumn of 2008.” Id. ¶ 37.

       Roiger alleges that he retained counsel to pursue his remedies in early February

2009. Id. ¶ 38. In an effort to obtain background documents from the VA, Roiger’s counsel

filed eleven requests under the Freedom of Information Act (“FOIA”) beginning in January

2011 and ending in February 2018. Id. ¶ 39. Roiger alleges that defendants were “hiding

the ball” in response to some of his counsel’s requests and that it was only after making an

appeal with the office of then-United States Representative Keith Ellison that responsive

information was produced. Id. ¶¶ 40–41. Roiger commenced this action in March 2018,

more than nine years after he retained counsel to pursue his legal rights in connection with

the termination of his VA employment. See id. ¶ 38; Compl. [ECF No. 1].

                                             II

                                             A

       Roiger asserts his first claim for relief under the FTCA. Second Am. Compl.

¶¶ 43-51 (Count I). Roiger alleges he was wrongfully terminated for “unacceptable

performance” in violation of the Civil Service Reform Act (“CSRA”), 5 U.S.C. § 4303,

after Defendants concluded that he had tested positive for alcohol use. Id. ¶¶ 36, 46. Roiger

                                             5
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 6 of 19



denies testing positive for alcohol use, however, and asserts that any positive test result

was fabricated because he did not use illegal drugs or alcohol during his VA employment.

Id. ¶¶ 31, 34, 48. Roiger also denies the existence of any other “unresolved unacceptable

performance” issues that might have justified his termination. Id. ¶ 49. Roiger pleads that

his termination was wrongful and caused him “to suffer injury and damages” and alleges

that the law permits him to seek recovery under the FTCA. Id. ¶ 50; see id. ¶¶ 43–51.

       The FTCA allows an individual injured by the negligent acts or omissions of a

government employee acting within the scope of his or her office or employment to bring

a claim against the United States. 28 U.S.C. § 2679(b)(1); Hinsley v. Standing Rock Child

Protective Servs., 516 F.3d 668, 671–72 (8th Cir. 2008) (citing 28 U.S.C. § 1346(b)).

Before filing suit, “the [injured] claimant . . . [must] first present[] the claim to the

appropriate Federal agency” and obtain a “final denial” of that claim by the agency.

28 U.S.C. § 2675(a). This presentment requirement “provides federal agencies a fair

opportunity to meaningfully consider, ascertain, adjust, determine, compromise, deny, or

settle FTCA claims prior to suit.” Mader v. United States, 654 F.3d 794, 800–01 (8th Cir.

2011) (en banc) (citation omitted).       To provide federal agencies with that “fair

opportunity,” the claimant must give notice of the underlying incident in writing, with

sufficient information for the agency to investigate, and indicate the amount of damages

sought. Id. at 800, 803–04 (citing 28 C.F.R. § 14.2). Presentment must occur “within two

years after such claim accrues.” 28 U.S.C. § 2401(b). An FTCA plaintiff bears the burden

of pleading and proving complete exhaustion of administrative remedies; without

exhaustion according to these requirements, a federal court does not have subject-matter

                                            6
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 7 of 19



jurisdiction to consider the claim. McNeil v. United States, 508 U.S. 106, 112 (1993) (“The

most natural reading of [§ 2675(a)] indicates that Congress intended to require complete

exhaustion of Executive remedies before invocation of the judicial process.”); Barber v.

Simpson, 94 F.3d 648, at *2 (8th Cir. 1996) (per curiam) (citations omitted) (unpublished

table decision) (reaffirming that FTCA presentment requirement is jurisdictional); Bryant

v. Dep’t of Army, 553 F. Supp. 2d 1098, 1104 (D. Minn. 2008) (“Presentment of an

administrative claim [under the FTCA] is jurisdictional. . . . The plaintiff has the burden of

pleading and proving that he has satisfied the presentment requirement.” (citing Bellecourt

v. United States, 994 F.2d 427, 430 (8th Cir. 1993))).

       Roiger does not allege that he presented any claim to the VA. See generally Second

Am. Compl. Though it was not their burden, Defendants submitted evidence in support of

their motion confirming that Roiger presented no claim. In the declaration of Michael T.

Newman, Deputy Chief Counsel for the Torts Law Group, Office of General Counsel, U.S.

Department of Veterans Affairs, Newman testifies that he searched a VA database to which

“[a]ll new tort claims received by the Office of General Counsel are uploaded” but found

no claim filed by Roiger. Newman Decl. ¶¶ 4, 8–9 [ECF No. 26].

       In his brief in response to Defendants’ motion, Roiger does not dispute that he

presented no claim to the VA. See Pl.’s Mem. in Opp’n at 6–8 [ECF No. 28]. He seems

to argue that it would be appropriate nonetheless for his FTCA claim to proceed. See id.

at 15–17. Roiger says that he “was in continuous contact with the VA and other federal

offices and agencies from the time he was terminated until the time he started this suit.”

Id. at 16. Accepting the truth of this assertion, Roiger does not describe when or how his

                                              7
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 8 of 19



contact with the VA included a presentation of his wrongful-termination claim in such a

way as to provide the VA with a “fair opportunity to meaningfully consider, ascertain,

adjust, determine, compromise, deny, or settle [Roiger’s] FTCA claim[] prior to suit.”

Mader, 654 F.3d at 801 (citation omitted). By his own account, Roiger’s contacts with the

VA were limited to requesting information from the VA. See Second Am. Compl.

¶¶ 38-41; Roiger Decl. ¶¶ 5–10 [ECF No. 29]. Though Roiger alleges in his declaration

that he “submitted a written claim to [the] VA on January 14, 2015,” the document Roiger

cites as evidencing this claim submission is a “final agency decision” regarding a FOIA

request for records. Roiger Decl. ¶ 7, Ex. D. Requesting information from the VA under

FOIA is not the same thing as presenting a claim to the VA in compliance with the FTCA,

and Roiger cites no authority that might permit a finding that his contacts—whether each

is considered separately, or all are considered together—substantially complied with the

FTCA’s presentment requirement.

       Roiger also argues that he should have an opportunity in this case to pursue

discovery to establish subject-matter jurisdiction. Pl.’s Mem. in Opp’n at 11, 18. The

problem with this request is that evidence establishing the jurisdictional prerequisite—the

presentment of a claim—is something Roiger already should have. This is not a situation

where a plaintiff lacks access to information that may be probative of subject-matter

jurisdiction.    Roiger’s FTCA claim must be dismissed for lack of subject-matter

jurisdiction.1



1
      Defendants point out correctly that the only proper defendant in an FTCA claim is
the United States. Defs.’ Mem. in Supp. at 6 n.1 [ECF No. 24]; see Olson v. U.S. Postal
                                            8
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 9 of 19



       Ordinarily, a dismissal for lack of subject-matter jurisdiction is without prejudice.

See Hart v. United States, 630 F.3d 1085, 1091 (8th Cir. 2011) (collecting cases); see also

Erickson v. U.S. Post Office, 250 F. App’x 757, 758 (8th Cir. 2007) (per curiam)

(unpublished table decision) (modifying dismissal to be without prejudice because

Article III of the United States Constitution “deprives federal courts of power to dismiss

[a] case with prejudice where subject matter jurisdiction does not exist” (citing Hernandez

v. Conriv Realty Assocs., 182 F.3d 121, 123–24 (2d Cir. 1999))). “[A] court that lacks

personal or subject-matter jurisdiction does not have power to enter any kind of a

judgment—summary or otherwise.” Pope v. Elabo GmbH, 588 F. Supp. 2d 1008, 1012

(D. Minn. 2008) (citing 10A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice and Procedure: Civil § 2713 at 239 (3d ed. 1998) (“If the court has no

jurisdiction, it has no power to enter a judgment on the merits and must dismiss the

action.”)). “That is why a dismissal for lack of personal or subject-matter jurisdiction is

always without prejudice; such a dismissal implies nothing about the merits of the

dismissed claims because the court is not empowered to address the merits of the dispute.”

Pope, 588 F. Supp. 2d at 1012.

       Defendants argue that Roiger’s FTCA claim should be dismissed with prejudice

because “corrective action would be futile.” Defs.’ Mem. in Supp. at 7 [ECF No. 24].

Presumably, Defendants mean to say there is no way Roiger can cure his failure to comply



Serv., No. 14-cv-3213 (JNE/BRT), 2015 WL 4488438, at *2 n.2 (D. Minn. July 23, 2015)
(citation omitted). As a practical matter, because Roiger’s FTCA claim is being dismissed
due to the absence of subject-matter jurisdiction, there is no need to order the United States
substituted as the defendant for Roiger’s FTCA claim.
                                              9
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 10 of 19



with the FTCA’s presentment requirement or amend his complaint so as to establish

subject-matter jurisdiction with respect to this claim. In support of this argument that

dismissal of Roiger’s FTCA claim should be with prejudice, Defendants cite four cases.

The first two cases, cited as direct support, are Marmo v. Tyson Fresh Meats, Inc.,

457 F.3d 748, 759 (8th Cir. 2006), and United States ex rel. Joshi v. St. Luke’s Hosp., Inc.,

441 F.3d 552, 557–58 (8th Cir. 2006). Defs.’ Mem. in Supp. at 7. Neither case addresses

whether a dismissal for lack of subject-matter jurisdiction may be with prejudice. In

Marmo, the Eighth Circuit affirmed a final judgment entered on a jury verdict in a

personal-injury case pursued under Nebraska law. 457 F.3d at 753–55, 764. The case

addresses no subject-matter jurisdiction issue. In Joshi, the court affirmed the dismissal of

a complaint asserting claims under the False Claims Act because it failed to comply with

the particularity-in-pleading requirement of Rule 9(b). 441 F.3d at 554–55, 561. It is true

that the Eighth Circuit in both cases reviewed orders denying leave to amend complaints

on the ground of futility, Marmo, 457 F.3d at 755–56; Joshi, 441 F.3d at 557–59, but

answering that question says nothing about whether a dismissal for want of subject-matter

jurisdiction may be with prejudice. Put another way, the futility of pleading subject-matter

jurisdiction does not justify a with-prejudice dismissal.

       The next two cases Defendants cite are Elgin v. Dep’t of Treasury, 567 U.S. 1

(2012), and United States v. Fausto, 484 U.S. 439 (1988). Defs.’ Mem. in Supp. at 7.

Defendants cite both cases for the proposition that “compliance with the administrative

requirements of the FTCA would be futile because the Civil Service Remedies [sic] Act

(‘CSRA’) provides the exclusive and comprehensive remedy for an alleged wrongful

                                             10
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 11 of 19



termination.” Id. Accepting the accuracy of Defendants’ characterization of these two

cases, they would support an argument that the CSRA may preclude Roiger’s FTCA claim

even if there were subject-matter jurisdiction over the FTCA claim (that is, if Roiger had

alleged compliance with the presentment requirement). See Holland v. U.S. Dep’t of

Veterans Affairs, No.14-cv-2441 (MJD/BRT), 2015 WL 3450181, at *4 (D. Minn.

May 29, 2015) (“This [CSRA] review and appeal process is a terminated federal

employee’s sole remedy for alleged wrongful termination.” (citation omitted)), aff’d,

637 F. App’x 263 (8th Cir. 2016). But the absence of subject-matter jurisdiction over

Roiger’s FTCA claim precludes analysis of that question, and neither Elgin nor Fausto say

anything that might be construed to endorse the dismissal of a claim for want of subject-

matter jurisdiction with prejudice. The dismissal of Roiger’s FTCA claim must be without

prejudice.

                                             B

       Roiger asserts two claims under the Rehabilitation Act. Roiger first alleges that he

“is a diagnosed alcoholic, qualifying him as an individual with a disability,” and that his

VA employment was terminated “because of his disability.” Second Am. Compl. ¶¶ 53,

58 (Count II). Second, Roiger alleges that Defendants retaliated against him “[i]n direct

response to [his] complaints to the Union,” and that “[a]ll Defendants’ retaliatory responses

to Plaintiff’s Union contact were in one way or another connected to or premised on

Plaintiff’s alcoholism diagnosis.” Id. ¶¶ 67–68 (Count III).

       Before filing a federal lawsuit alleging a violation of the Rehabilitation Act, a

plaintiff must exhaust administrative remedies by filing a charge with the Equal

                                             11
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 12 of 19



Employment Opportunity Commission (“EEOC”).                 Henke v. Allina Health Sys.,

698 F. Supp. 2d 1115, 1123 (D. Minn. 2010) (citing Ballard v. Rubin, 284 F.3d 957, 964

n.6 (8th Cir. 2002)); see also Gardner v. Morris, 752 F.2d 1271, 1278 (8th Cir. 1985)

(“[T]he Rehabilitation Act incorporated by reference the provisions of § 717 of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16, . . . [which] requires

that the claimant exhaust administrative remedies before filing a . . . discrimination claim

in court.” (citation omitted)).    “Exhaustion of administrative remedies” is required

“because it provides the EEOC the first opportunity to investigate discriminatory practices

and enables it to perform its roles of obtaining voluntary compliance and promoting

conciliatory efforts.” Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th

Cir. 1994) (citing Patterson v. McLean Credit Union, 491 U.S. 164, 180–81 (1989)). To

exhaust administrative remedies, an individual must: (1) timely file specific charges with

the EEOC “setting forth the facts and nature of the charge” and (2) “receive notice of the

right to sue.” Williams, 21 F.2d at 222 (citing 42 U.S.C. § 2000e-5(b)–(c), (e)). If a

plaintiff fails to timely file a charge with the EEOC, the federal claim will be deemed

administratively unexhausted. See Henke, 698 F. Supp. 2d at 1123 (citing Harlston v.

McDonnell Douglas Corp., 37 F.3d 379, 382 (8th Cir. 1994)). Unlike the FTCA’s

presentment requirement, a failure to timely exhaust administrative remedies is not a

jurisdictional bar to a claim under the Rehabilitation Act but operates instead like a statute

of limitations, Ballard, 284 F.3d at 964, n.6 (quoting Zipes v. Trans World Airlines, Inc.,

455 U.S. 385, 393 (1982)), and the defendant bears the burden of proving the defense,

Ballard, 284 F.3d at 964 n.6 (quoting Young v. Nat’l Ctr. for Health Servs. Research,

                                             12
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 13 of 19



828 F.2d 235, 238 (4th Cir. 1987)). See also Batchelder v. I.N.S., 180 F. App’x 614, at *1

(8th Cir. 2006) (per curiam) (unpublished table opinion) (noting that exhaustion under the

Rehabilitation Act is not a jurisdictional prerequisite and is subject to waiver, estoppel, and

equitable tolling).

       Defendants assert that Roiger failed to exhaust his administrative remedies under

the Rehabilitation Act and that, “[a]s a result, this Court lacks subject matter jurisdiction

over [these claims].” Defs.’ Mem. in Supp. at 11; see Defs.’ Reply Mem. at 4 (“[T]he

Court should apply the 12(b)(1) standard to Defendants [sic] motion to dismiss for failure

to administratively exhaust his FTCA and Rehabilitation Act claims.”) [ECF No. 30]. As

just explained, the Eighth Circuit has made clear that a failure to exhaust administrative

remedies with respect to a Rehabilitation Act claim is not jurisdictional. It is not, then, the

appropriate subject of a motion to dismiss for lack of subject-matter jurisdiction under Rule

12(b)(1).2

       Though Defendants sought dismissal with respect to the exhaustion issue only under

Rule 12(b)(1), it certainly would seem to serve the Parties’ shared interests in the efficient




2
       In their reply brief, Defendants cite Lawrence v. Donley, No. 5:12-cv-397,
2013 WL 1955690, at *1–2 (N.D. Fla. May 10, 2013), for the proposition that a failure to
exhaust administrative remedies with respect to a claim under the Rehabilitation Act is
jurisdictional. Defs.’ Reply Mem. at 4. In Lawrence, the court cited an Eleventh Circuit
case, Crawford v. Babbitt, 186 F.3d 1322, 1326 (11th Cir. 1999), to support the conclusion
that “[a] federal employee must pursue and exhaust her administrative remedies as a
jurisdictional prerequisite to filing a Title VII action.” Lawrence, 2013 WL 1955690, at
*1. Eleventh Circuit authorities cannot trump binding Eighth Circuit cases saying that the
exhaustion requirement here is not jurisdictional. And even if Eleventh Circuit authorities
were relevant, there is doubt about this issue in the Eleventh Circuit:

                                              13
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 14 of 19




              [A] conflict exists within this Circuit regarding whether the
              exhaustion requirement in a discrimination case involving a
              federal employee is jurisdictional or a condition precedent.
              Compare Fouche v. Jekyll Island–State Park Auth.,
              713 F.2d 1518, 1525 (11th Cir. 1983) (noting that “all Title VII
              procedural requirements to suit are henceforth to be viewed as
              conditions precedent to suit rather than as jurisdictional
              requirements”), with Crawford v. Babbitt, 186 F.3d 1322, 1326
              (11th Cir. 1999) (“[a] federal employee must pursue and
              exhaust her administrative remedies as a jurisdictional
              prerequisite” (emphasis added)) and Chanda v.
              Englehard/ICC, 234 F.3d 1219, 1225 (11th Cir. 2000) (“The
              filing of an administrative complaint with the EEOC is
              ordinarily a jurisdictional prerequisite to a Title VII action.”).
              The line of cases concluding that exhaustion is a condition
              precedent and not a jurisdictional requirement began in the
              days of the former Fifth Circuit. See Jackson v. Seaboard
              Coast Line R. Co., 678 F.2d 992, 1007 (11th Cir. 1982)
              (citations omitted). In Jackson, the Eleventh Circuit reaffirmed
              its view that exhaustion constitutes a condition precedent, as
              opposed to a jurisdictional requirement, based in part on Zipes
              v. Trans World Airlines, Inc., 455 U.S. 385, 102 S.Ct. 1127, 71
              L.Ed.2d 234 (1982). See id. at 1003–1010. When an
              irreconcilable conflict exists between panel opinions of this
              Circuit, “the earliest panel opinion resolving the issue in
              question binds this circuit until the court resolves the issue en
              banc.” United States v. Dailey, 24 F.3d 1323, 1327 (11th Cir.
              1994) (citation and quotation marks omitted). Thus, this Court
              concludes that exhaustion is a condition precedent.

Steinberg v. Donahoe, No. 13-61617-CIV, 2014 WL 1356711, at *6 n.8 (S.D. Fla. Apr. 7,
2014). See also Reed v. Winn Dixie, Inc., 677 F. App’x 607, 610 (11th Cir. 2017) (per
curiam) (unpublished table opinion) (“The timely filing of an EEOC charge is considered
a condition precedent for bringing a civil action alleging employment discrimination. . . .
So the time limitation is not a jurisdictional prerequisite to suit, but a requirement that is
subject to waiver, estoppel, or equitable tolling.” (citing Jackson v. Seaboard Coast Line
R. Co., 678 F.2d 992, 1006–07, 1009–10 (11th Cir. 1982))); Okwen v. Am. Mar. Officers
Plans, No. 15-60370, 2015 WL 5320882, at *5 (S.D. Fla. Sept. 14, 2015) (“Rather than
constituting a jurisdictional p[rere]quisite, this exhaustion requirement is a condition
precedent.” (citing Goodridge v. Astrue, 2008 WL 8691093, at *2 (N.D. Ga. Mar. 20,
2008))).

                                             14
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 15 of 19



and just determination of this action to analyze this aspect of Defendants’ motion under

Rule 12(b)(6). No doubt a denial of Defendants’ motion on the sole basis that it was

brought improperly under Rule 12(b)(1) would prompt Defendants eventually to file

another motion supported by the same evidence and substantially the same legal arguments

already before the Court. That would be wasteful. See Fed. R. Civ. P. 1. In addition to

providing the proper ground and procedure for Defendants to seek dismissal of Roiger’s

Rehabilitation-Act claims on the basis of his failure to exhaust administrative remedies,

analyzing Defendants’ motion as one brought under Rule 12(b)(6) also opens up the

possibility of treating the motion as one for summary judgment. See Fed. R. Civ. P. 12(d).

As will be explained, taking that step also makes good practical sense here.

       In some circumstances, a complaint may be dismissed for failure to state a claim

under Rule 12(b)(6) based on an affirmative defense. Why this is so requires some

explanation. Recall that an exhaustion defense under the Rehabilitation Act operates like

a statute of limitations. Ballard, 284 F.3d at 964, n.6. It follows that exhaustion—like a

statute of limitations—is an affirmative defense that defendants bear the burden to plead

and prove. See John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133 (2008)

(citations omitted). A statute of limitations defense is not ordinarily a ground for dismissal

under Rule 12(b)(6), “unless the complaint itself establishes the defense.” Jessie v. Potter,

516 F.3d 709, 713 n.2 (8th Cir. 2008) (citing Varner v. Peterson Farms, 371 F.3d 1011,

1017–18 (8th Cir. 2004)). The same holds true for the affirmative defense of exhaustion

of administrative remedies: a complaint is subject to dismissal for failure to state a claim

when “the allegations in the complaint suffice to establish that ground”—that is, when an

                                             15
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 16 of 19



affirmative defense is established on the “face” of the complaint.          Jones v. Bock,

549 U.S. 199, 215 (2007). As Wright, Miller, and Kane explain in their treatise:

             As the case law makes clear, the complaint also is subject to
             dismissal under Rule 12(b)(6) when its allegations indicate the
             existence of an affirmative defense that will bar the award of
             any remedy; but for this to occur, the applicability of the
             defense has to be clearly indicated and must appear on the face
             of the pleading to be used as the basis for the motion. . . . [I]n
             addition to the claim[,] the contents of the complaint include[]
             matters of avoidance that effectively vitiate the pleader’s
             ability to recover on the claim. . . . [T]he complaint is said to
             have a built-in defense and is essentially self-defeating. Thus,
             the problem is not that the plaintiff merely has anticipated the
             defendant’s answer and tried to negate a defense he believes
             his opponent will attempt to use against him; rather, the
             plaintiff’s own allegations show that a defense exists that
             legally defeats the claim for relief.

5B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedure: Civil § 1357 (3d ed. & Nov. 2018 Update) (footnotes omitted).

      Here, Roiger’s complaint does not “establish” his failure to exhaust administrative

remedies with respect to his claims under the Rehabilitation Act. The complaint does not

mention exhaustion one way or the other, and it would be incorrect to find the absence of

exhaustion from the absence of allegations concerning exhaustion, at least when Roiger

had no burden to plead it. Some of the complaint’s allegations suggest the availability of

the defense. For example, Roiger describes his post-termination communications with

Defendants in some detail insofar as he sought copies of his employment records and filed

FOIA requests. Second Am. Compl. ¶¶ 38–41. One might reasonably infer that the

thoroughness with which Roiger describes these communications implies the absence of

other communications, including the filing of a charge with the EEOC. But suggesting an

                                            16
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 17 of 19



inference does not rise to the level of “establishing” a failure to exhaust. It would,

therefore, be inappropriate to dismiss Roiger’s complaint on this basis pursuant to

Rule 12(b)(6).

       At the same time, however, Defendants’ fact contention that Roiger did not exhaust

administrative remedies with respect to his Rehabilitation-Act claims is based on evidence

in the record. In support of their motion, Defendants filed the declaration of the Equal

Employment Opportunity Manager for the Minneapolis VA, Valerie J. Klitzke (“Klitzke”).

ECF No. 25. In her declaration, Klitzke testifies that “[her] duties include the liaison of all

EEO claims made informally and formally against the Minneapolis [VA].” Id. ¶ 4. She

explains that “EEO claims filed against the Minneapolis [VA] are uploaded into a system

called Bi-Launch Pad for local managers to view,” and that “[a]ny new claim received by

Office of Resolution Management would be uploaded in this system.” Id. ¶ 5. Klitzke

then testifies that she searched this system to determine if Roiger had filed a claim, but “did

not locate any such claim.” Id. ¶ 6. It is true that Klitzke’s declaration is a “matter[] outside

the pleadings.” Fed. R. Civ. P. 12(d). It is evidence tending to establish the truth of an

affirmative defense, and it is not among the categories of documents embraced by the

pleadings. In this situation, considering the declaration as part of Defendants’ motion to

dismiss requires treating the motion as one for summary judgment and giving “[a]ll

parties . . . a reasonable opportunity to present all the material that is pertinent to the

motion.” Id.

       It is at least arguable that Roiger already has had a sufficient opportunity to respond

and to present all pertinent material. Defendants filed the Klitzke declaration with, and

                                               17
    CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 18 of 19



cited to it in, their opening brief. Defs.’ Mem. in Supp. at 2, 11. Roiger acknowledged the

possibility of considering the declaration as part of Defendants’ motion and converting the

motion to one for summary judgment. Pl.’s Mem. in Opp’n at 2, 9, 12–14. Roiger

nonetheless did not dispute the substance of Klitzke’s testimony in his opposition brief.

Though he submitted a declaration accompanied by more than twenty pages of exhibits

describing several matters including his history of FOIA requests, Roiger neither submitted

nor suggested the existence of evidence tending to show that he submitted a charge to the

EEOC and exhausted administrative remedies with respect to his Rehabilitation-Act

claims. See Roiger Decl. This is evidence Roiger should have, and it seems reasonable to

conclude that the three weeks between the filing of Defendants’ opening brief and the filing

of Roiger’s brief were adequate time for Roiger to locate and present material pertinent to

this issue. Cf. Pl.’s Mem. in Opp’n at 13 (acknowledging that “Plaintiff has arguably had

time to collect information relevant to this suit during the past decade”). The fact that

Roiger had the opportunity to present additional arguments at a hearing on the motion

reinforces this conclusion. Regardless, because the legal and factual issues regarding

Roiger’s Rehabilitation-Act claims have been further clarified, and because it will not add

meaningful delay, it is preferable to provide Roiger with one more opportunity to present

material pertinent to the motion.3




3
       Defendants moved alternatively for dismissal of Roiger’s claim for retaliation under
the Rehabilitation Act (Count III) on the ground that Roiger fails to plead facts establishing
an essential element of the claim—namely, that he engaged in statutorily protected activity.
Defs.’ Mem. in Supp. at 11–12 (citing Thomas v. Corwin, 483 F.3d 516, 530 (8th Cir.
2007)). This alternative argument will be addressed, if necessary, following a decision
                                             18
     CASE 0:18-cv-00591-ECT-TNL Document 32 Filed 02/12/19 Page 19 of 19



                                          ORDER
       Based upon all of the files, records, and proceedings in the above-captioned matter,

IT IS HEREBY ORDERED that:

       1.       Plaintiff’s claim alleging wrongful termination under the Federal Tort Claims

Act (Count I) is DISMISSED WITHOUT PREJUDICE for lack of subject-matter

jurisdiction.

       2.       With respect to Plaintiff’s claims under the Rehabilitation Act

(Counts II-III), IT IS HEREBY ORDERED that:

                a.    Defendants’ motion to dismiss [ECF No. 21] will be treated as one for

                      summary judgment under Rule 56;

                b.    Plaintiff shall present and file all the material not already on file, if

                      any, that he deems pertinent to that motion on or before March 1,

                      2019; and

                c.    A decision will be made on the remainder of Defendants’ motion to

                      dismiss [ECF No. 21] following Plaintiff’s filing of those materials.



Dated: February 12, 2019                   s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




regarding the question of whether Roiger exhausted administrative remedies with respect
to his Rehabilitation-Act claims. So too with Defendants’ contention that the only proper
defendant for these Rehabilitation-Act claims is Robert Wilkie, Secretary of Veterans
Affairs. Defs.’ Mem. in Supp. at 10 n.3 (citing 42 U.S.C. § 2000e-16(c); Johnson v. U.S.
Postal Serv., 861 F.2d 1475, 1478 (10th Cir. 1988)).
                                           19
